Citation Nr: 0633258	
Decision Date: 10/26/06    Archive Date: 11/14/06

DOCKET NO.  99-02 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Columbus, 
Ohio


THE ISSUE

Entitlement to payment of unauthorized medical expenses for 
services rendered at Knox Community Hospital from March 1, 
1998 to March 4, 1998.


REPRESENTATION

Veteran represented by: AMVETS


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel

INTRODUCTION

The veteran had active service from December 1956 to November 
1958. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 1988 decision of the Chief, Medical 
Administration Service, of the Department of Veterans Affairs 
(VA), Chalmers P. Wylie Outpatient Clinic (VAOP) in Columbus, 
Ohio.  

This claim was previously decided by the Board in an April 
2001 decision.  In an April 2002 order, the United States 
Court of Appeals for Veterans Claims (Court) vacated the 
Board's decision and remanded the claim to the Board.  In an 
October 2002 Board decision, the Board remanded the claim 
pending the adjudication of the veteran's 38 U.S.C.A section 
1151 claim.  As the Board has decided the 38 U.S.C.A. section 
1151 claim, this case is appropriately before the Board.  


FINDING OF FACT

The veteran has no service-connected disabilities.


CONCLUSION OF LAW

Entitlement to payment or reimbursement for the cost of 
unauthorized private medical expenses incurred at Knox 
Community Hospital from March 1, 1998 to March 4, 1998 is 
denied. 38 U.S.C.A. § 1725, 1728 (West 2002); 38 C.F.R. 
§§ 17.120, 17.1000-8 (2005).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As a preliminary matter, the Board notes that on November 9, 
2000, the Veterans Claims Assistance Act of 2000 ("VCAA") was 
enacted.  38 U.S.C.A. §§ 5103, 5103A (West 2002).  The VCAA 
amended 38 U.S.C.A. section 5103 to clarify VA's duty to 
notify claimants and their representatives of any information 
that is necessary to substantiate the claim for benefits. The 
VCAA also created 38 U.S.C.A. section 5103A, which codifies 
VA's duty to assist and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  See 38 C.F.R. § 3.159.

The Board finds that the duty-to-assist provisions of the 
VCAA are not applicable in this case. As explained in greater 
detail below, the facts of the case clearly demonstrate that 
veteran does not meet the statutory requirements for payment 
or reimbursement of unauthorized medical expenses for the 
cost of unauthorized private medical expenses incurred at 
Knox Community Hospital from March 1, 1998 to March 4, 1998.  
See Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (holding 
that the VCAA does not affect matters on appeal when the 
issue is limited to statutory interpretation).

The Board thus finds that further development of the record 
is not necessary and that additional advisement under 38 
U.S.C. section 5103(a) is not required.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
Disposition of the veteran's claim at the present time is 
appropriate.

Analysis

The veteran filed a claim for payment or reimbursement for 
the cost of unauthorized private medical expenses incurred at 
Saratoga Hospital on April 23, 2002. Generally, the admission 
of a veteran to a non-VA hospital at VA expense must be 
authorized in advance.  See 38 C.F.R. § 17.54 (2005).  The 
veteran's treatment at the non-VA facility was not 
authorized.  Nevertheless under 38 U.S.C.A. section 1728(a), 
the VA may reimburse veterans for unauthorized medical 
expenses incurred in non-VA facilities where:

(a) For veterans with service connected disabilities. Care or 
services not previously authorized were rendered to a veteran 
in need of such care or services: (1) For an adjudicated 
service- connected disability; (2) For nonservice-connected 
disabilities associated with and held to be aggravating an 
adjudicated service- connected disability; (3) For any 
disability of a veteran who has a total disability permanent 
in nature resulting from a service-connected disability (does 
not apply outside of the States, Territories, and possessions 
of the United States, the District of Columbia, and the 
Commonwealth of Puerto Rico); (4) For any illness, injury or 
dental condition in the case of a veteran who is 
participating in a rehabilitation program under 38 U.S.C. 
chapter 31 and who is medically determined to be in need of 
hospital care or medical services for any of the reasons 
enumerated in § 17.48(j); and

(b) In a medical emergency. Care and services not previously 
authorized were rendered in a medical emergency of such 
nature that delay would have been hazardous to life or 
health, and

(c) When Federal facilities are unavailable. VA or other 
Federal facilities were not feasibly available, and an 
attempt to use them beforehand or obtain prior VA 
authorization for the services required would not have been 
reasonable, sound, wise, or practicable, or treatment had 
been or would have been refused.

All three statutory requirements (a, b, and c) must be met 
before the reimbursement may be authorized.  Zimick v. West, 
11 Vet. App. 45, 49 (1998); Hayes v. Brown, 6 Vet. App. 66, 
68 (1993).

In this case, the record demonstrates that although the 
veteran receives nonservice-connected pension benefits, he 
has no service-connected disabilities. Therefore, he does not 
meet the requirements under 38 C.F.R. § 17.120(a-c).

Payment or reimbursement for emergency services for 
nonservice-connected conditions in non-VA facilities may also 
be authorized under 38 U.S.C.A. section 1725 (West 2002) and 
38 C.F.R. sections 17.1000-1008 (2005).  Section 1725 was 
enacted as part of the Veterans Millennium Health Care and 
Benefits Act, Public Law 106- 177.  The provisions of the Act 
became effective as of May 29, 2000.  The Act includes a 
provision required to file a claim within 90 days of the 
latest of the following: 1) July 19, 2001; 2) the date that 
the veteran was discharged from the facility that furnished 
the emergency treatment; 3) the date of death, but only if 
the death occurred during the stay in the facility that 
included the provision of the emergency treatment; or 4) the 
date the veteran finally exhausted, without success, action 
to obtain payment or reimbursement for the treatment from a 
third party.  See 38 C.F.R. § 17.1004 (2005).  As the 
veteran's claim was filed prior to July 19, 2001 and the 
provisions of the Act do not apply retroactively, 
reimbursement under the Act is not possible.


ORDER

Payment or reimbursement for the cost of unauthorized private 
medical expenses incurred at Knox Community Hospital from 
March 1, 19998 to March 4, 1998
 is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


